      Case 2:21-cv-00126-SMV-GBW Document 8 Filed 03/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


OMERO MARTINEZ,

       Plaintiff,

v.                                                Cause No. 2:21-cv-00126-SMV-GBW

SOON KIM, M.D.,

       Defendant.


                ORDER GRANTING UNOPPOSED MOTION TO
           WITHDRAW NOTICE OF REMOVAL AND TO REMAND [Doc. 5]

       THIS MATTER is before the Court on Soon Kim M.D.’s Response to Order Show Cause

and Unopposed Motion to Withdraw Notice of Removal [Doc. 5], filed March 9, 2021. Having

considered the Motion, the Court finds that it is well-taken and shall be GRANTED.

       It is therefore ordered that the Unopposed Motion to Remand [Doc. 5] is GRANTED and

this action is REMANDED to the Fifth Judicial District Court, Lea County, New Mexico.




                                                  ___________________________________
                                                  HONORABLE STEPHAN M. VIDMAR
                                                  UNITED STATES MAGISTRATE JUDGE
Respectfully submitted:


/s/ Sabrina R. Salvato
Kathleen M. Wilson
Hari-Amrit Khalsa
Sabrina Rodriguez Salvato
HINKLE SHANOR LLP
7601 Jefferson St. NE, Suite 180
Albuquerque, NM 87109
Telephone: (505) 858-8320
Facsimile: (505) 858-8321

                                              1
      Case 2:21-cv-00126-SMV-GBW Document 8 Filed 03/16/21 Page 2 of 2




kwilson@hinklelawfirm.com
hkhalsa@hinklelawfirm.com
ssalvato@hinklelawfirm.com
Attorneys for Defendant Kim Soon, M.D.


remand unopposed via email 3/15/21
Brian P. Heinrich
TEMPLETON, SMITHEE, HAYES, HEINRICH
& RUSSELL, LLP
320 S. Polk, Suite 1000
Amarillo, Texas 79101
(806) 324-0324 - Telephone
(806) 379-8568 - Fax
brian@tshhr.com
Brian P. Heinrich, SBN 09382320
Attorneys for Plaintiff

        /s/ approved by Arslan S. Umarov
Arslan S. Umarov
LAW OFFICE OF JAMES H. WOOD, P.C.
601 Marble Ave., NW
Albuquerque, NM 87102
Tel: (505) 340-3134
Fax: (505) 340-3136
aumarov@jameswoodlaw.com
Attorneys for Plaintiff Omero Martinez




                                           2
